DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 20 have been entered into the record.
Response to Amendment
The amendments to Figure 1 and the specification overcome the drawing objection from the previous office action (2/5/2021).  The drawing objection is withdrawn.
The claim language of claim 19 directed to the claimed “hardware computing element” does not invoke 35 U.S.C. 112(f) (see applicant argument page 11).  The claimed hardware computing element is still interpreted as comprising a processor, a computer readable memory and a computer readable storage device based on the claim language.  35 U.S.C. 112(f) is not invoked for claim 19.
The claim amendments of 5/5/2021 and the below examiner’s amendments overcome the 35 U.S.C. 112(b) rejections from the previous office action (2/5/2021).  The 35 U.S.C. 112(b) rejections are withdrawn.
The claim amendments of 5/5/2021overcome the 35 U.S.C. 101 rejection from the previous office action (2/5/2021).  The 35 U.S.C. 101 rejection is withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Lois Mermelstein, Reg# 70,763 on 5/7/2021.
The application has been amended as follows: 
In claim 17 lines 2 and 3, change the phrase “a computer readable storage device” to --the one or more computer-readable storage media--.
In claim 18 lines 2 and 3, change the phrase “a computer readable storage device” to --the one or more computer-readable storage media--.
In claim 18 line 5, change the phrase “a computer readable storage device” to --the one or more computer-readable storage media--.
Allowable Subject Matter
Claims 1 thru 20 have been allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance over the prior art of record is based on the claim amendments of 5/5/2021 and the above examiner's amendments.  The closest prior art of record is Frolov et al Patent Number 9,758,257 B1.  Frolov et al disclose air flow sensing systems having one or more sensors that are positionable on an aircraft, and dimensioned and arranged to measure vector components of airflow velocity having at least one of a transverse or streamwise direction relative to a flight direction of the aircraft.  The one or more sensors are positioned in front of an aircraft wing and distributed as an array of sensors along the span of the aircraft wing.
Regarding claims 1, 9 and 19, Frolov et al, taken either individually or in combination with other prior art, fails to teach or render obvious a method, computer program product and apparatus that includes a processor, memory, storage device and airflow sensor(s).  The method preforms measuring, using a set of airflow sensors disposed on an airfoil of an aircraft, first airflow data comprising an amount of airflow experienced at each airflow sensor at a first time.  The method further performs analyzing, using a trained neural network model trained to classify airflow data from a first airflow sensor of the set of airflow sensors into either a first state or a second state, the first airflow data to determine an airflow state of the aircraft.  The method further performs adjusting, in response to determining that the aircraft is in an abnormal airflow state, at least one member from a set comprising (i) a control surface and (ii) a power unit of the aircraft, and returning, responsive to the adjusting, the aircraft to a normal airflow state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662